Title: From George Washington to Nathaniel Sackett, 8 April 1777
From: Washington, George
To: Sackett, Nathaniel



Sir,
Morris Town April 8th 1777.

As your Letter of yesterdays date is rather a narative of what you have done, than any thing else, scarce any answer is necessary, except to that part respecting the H[essia]n: who I think had better go to B[runswic]k as his Influence with his C[ountryme]n, if he has any at all, can be more usefully exerted there than elsewhere—If any should be sent out with Intelligence of Importance, or of a private nature they should be Instructed to request a private conference with one of my Family, as the examination of D[eserte]rs is generally before many.
The good effect of Intelligence may be lost if it is not speedily transmitted—this should be strongly Impressed upon the Persons Imployed as it also should be to avoid false Intelligence and building too much upon Reports alone—A comparison of Circumstances should be had, and much pains take⟨n to a⟩void erroneous Accts.
It runs in my head that I was to corrispond with you by a fictitious name—if so I have forgot the name & must be reminded of it again. I am Sir Yr Most Obedt Sert

G. Washington

